Title: To James Madison from Thomas Appleton, 7 December 1802 (Abstract)
From: Appleton, Thomas
To: Madison, James


7 December 1802, Leghorn. Transmits several letters he was asked to forward. Four American seamen captured in the Franklin arrived “a few days since.” He provided them with clothing and put them on board the Syren and Little Robert, both bound for Philadelphia. The number of Tripolitan corsairs out, coupled with the lack of fear of American captains, have “increased my apprehensions for their safety.” The enclosed copy of a letter “lately received” from Eaton “will sufficiently shew the new dangers to which our Commerce is now exposed.” On 3 Nov. Commodore Morris and Cathcart left Leghorn “in the Constitution [Chesapeake] … bound for Malta and off Tripoli.” A ship arrived “last evening” from Alexandria with a report that the British had driven the Turks from Alexandria and Damietta. The brig for Philadelphia departs within an hour, which prevents him from giving JM particulars. Has received and forwarded consular commissions for Barnes at Sicily, Pulis at Malta, and Riggin at Trieste. Will not trespass on JM’s time with copies of his former letters on the subject of the naval agency in the Mediterranean, “presuming it has been sufficiently enlarg’d upon by other Consuls who are equally interes⟨ted⟩ in this event.”
 

   
   RC and enclosure (DNA: RG 59, CD, Leghorn, vol. 1). RC 4 pp. For enclosure, see n. 1.



   
   Appleton enclosed a copy of Eaton’s 9 Nov. 1802 circular letter (1 p.), which reported official intelligence from Tripoli to 21 Oct. that “the Renegade Lisle” had three ships ready for sea; that a fourteen-gun xebec had left on 9 Oct. on a cruise and three other cruisers were preparing to sail; and that Lisle had “dressed his people in short blue jackets, over alls and hats for a decoy” and it was thought he would take them through the straits. Another copy of the circular, addressed to Commodore Morris, is printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:312.



   
   See, for example, Appleton to JM, 15 Jan. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:400).



   
   A full transcription of this document has been added to the digital edition.

